         Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 1 of 9




 1   DUANE MORRIS LLP                                  DUANE MORRIS LLP
     D. Stuart Bartow (CA SBN 233107)                  Matthew C. Gaudet (GA SBN 287789)
 2   dsbartow@duanemorris.com                          Admitted Pro Hac Vice
     Nicole E. Grigg (CA SBN 307733)                   mcgaudet@duanemorris.com
 3   negrigg@duanemorris.com                           John R. Gibson (GA SBN 454507)
     2475 Hanover Street                               Admitted Pro Hac Vice
 4   Palo Alto, CA 94304-1194                          jrgibson@duanemorris.com
     Telephone: 650.847.4150                           Robin L. McGrath (GA SBN 493115)
 5   Facsimile: 650.847.4151                           Admitted Pro Hac Vice
                                                       rlmcgrath@duanemorris.com
 6   DUANE MORRIS LLP                                  David C. Dotson (GA SBN 138040)
     Joseph A. Powers (PA SBN 84590)                   Admitted Pro Hac Vice
 7   Admitted Pro Hac Vice                             dcdotson@duanemorris.com
     japowers@duanemorris.com                          Jennifer H. Forte (GA SBN 940650)
 8   Jarrad M. Gunther (PA SBN 207038)                 Admitted Pro Hac Vice
     Admitted Pro Hac Vice                             jhforte@duanemorris.com
 9   jmgunther@duanemorris.com                         1075 Peachtree NE, Suite 2000
     30 South 17th Street                              Atlanta, GA 30309
10   Philadelphia, PA 19103                            Telephone: 404.253.6900
     Telephone: 215.979.1000                           Facsimile: 404.253.6901
11   Facsimile: 215.979.1020

12   Attorneys for Defendant
     SONICWALL INC.
13

14                                UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                         SAN JOSE DIVISION
17   FINJAN, LLC, a Delaware Limited Liability           Case No.: 5:17-cv-04467-BLF-VKD
18   Company,
                                                         SONICWALL INC.’S MOTION TO
19                         Plaintiff,                    EXCLUDE DR. STRIEGEL’S
                                                         TECHNICAL APPORTIONMENT
20          v.                                           OPINIONS AND DR. MCDUFF’S
                                                         RELIANCE THEREON
21   SONICWALL INC., a Delaware Corporation,             (MOTION IN LIMINE NO. 3)
22
                           Defendant.                     Date:        March 18, 2021
                                                          Time:        1:30 PM
23                                                        Courtroom:   3, 5th Floor
                                                          Judge:       Hon. Beth Labson Freeman
24

25
                                                REDACTED
26

27

28

      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
            Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 2 of 9




 1                                   TABLE OF REFERENCED EXHIBITS1
 2       September 4, 2020 Expert Report of DeForest McDuff, Ph.D                  Ex. 1
 3       September 3, 2020 Expert Report of Dr. Aaron Striegel                     Ex. 6
         November 3, 2020 Deposition Transcript of Aaron Striegel, Ph.D.           Ex. 9
 4
         Chart marked as Striegel Deposition Ex. No. 8                             Ex. 19
 5
         SonicWall SonicWave and SonicPoint Series Wireless Access Points    Ex. 20
 6       datasheet, bearing bates numbers SonicWall-Finjan_00365304 -
         SonicWall-Finjan_00365305 and SonicWall-Finjan_00365316 -
 7       SonicWall-Finjan_00365317, marked as Striegel Deposition Ex. No. 12
         SonicWall SuperMassive Series data sheet, bearing bates numbers           Ex. 21
 8       SonicWall-Finjan_00000655 - SonicWall-Finjan_00000666, marked as
         Striegel Deposition Ex. No. 6
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
         All exhibits are attached to the Declaration of Jarrad M. Gunther.
28
                                                         i
         SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                       RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
          Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 3 of 9




 1           SonicWall moves to exclude the technical apportionment opinions of Dr. Aaron Striegel (Ex.

 2   6, at ¶¶ 86-123), pursuant to FRE 702 and Daubert. These opinions follow the following framework.

 3   Ignorant of the systems that Finjan actually accuses of infringement, Dr. Striegel grouped the accused

 4   products into ten “                                                                    ” (Ex. 6 ¶ 87): (1)

 5   Supermassive/TZ SOHO Appliances/Network Security Appliances (“Gateways”); (2) SonicWave;

 6   (3) Advanced Gateway Security Suite (“AGSS”); (4) Comprehensive Gateway Security Suite

 7   (“CGSS”); (5) Capture ATP; (6) Gateway Antivirus, Antispyware, Intrusion Prevention, Application

 8   Intelligence and Control software bundle (“GAV/IPS”); (7); Email Security Appliances and

 9   Software; (8) Hosted Email; (9) Capture Client; and (10) WAN Acceleration Appliance (“WXA”).

10   For each of these 10 categories, Dr. Striegel identified “

11                                         ” Id. He then determined which top-level functions “overlap”

12   with a given “Asserted Patent.” Id. at ¶ 114. Finjan’s damages expert (Dr. McDuff) then accepts

13   Striegel’s opinions (Ex. 6 at App. D; see also Ex. 19) in toto and puts it into percentage form, i.e., if

14   Dr. Striegel opines that an accused product is in a “category” that has 12 top-level functions and that

15   5 of the functions overlap with a patent, then Dr. McDuff applies an apportionment factor of 41.7%

16   (5/12) to the products’ revenue for that patent. Ex. 1 at Attachment E-1. This is a legally insufficient

17   apportionment methodology for the reasons described below.

18   I.      Legal Standard
19           The “Supreme Court made clear that ‘when a patent is for an improvement, … the patentee

20   must show in what particulars his improvement has added to the usefulness of the machine or

21   contrivance. He must separate its results distinctly from those of the other parts, . . . .’ In other words,

22   the patent holder should only be compensated for the approximate incremental benefit derived from

23   his invention.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1233 (Fed. Cir. 2014). The Federal

24   Circuit has thus held “[w]hen the accused technology does not make up the whole of the accused

25   product, apportionment is required.” Finjan, Inc. v. Blue Coat Sys., Inc., 879 F.3d 1299, 1309 (Fed.

26   Cir. 2018). “This principle – apportionment – is the governing rule where multi-component products

27   are involved. Consequently, to be admissible, all expert damages opinions must separate the value

28   of the allegedly infringing features from the value of all other features.” Commonwealth Sci. & Indus.
                                                       1
      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
           Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 4 of 9




 1   Research Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1301 (Fed. Cir. 2015) (“CSIRO”). The

 2   apportionment evidence “must be reliable and tangible, and not conjectural or speculative.”

 3   Garretson v. Clark, 111 U.S. 120, 121 (1884). “[G]iven the great financial incentive parties have to

 4   exploit the inherent imprecision in patent valuation, courts must be proactive to ensure that the

 5   testimony presented … is sufficiently reliable to support a damages award.” CSIRO, 809 F.3d at

 6   1301.

 7           Dr. Striegel’s technical apportionment opinions cannot meet this essential requirement

 8   because they are “plagued by logical deficiencies” and use data that is “not sufficiently tied to the

 9   facts of the case.” Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1297 (Fed. Cir. 2015).

10   II.     Dr. Striegel’s Technical Apportionment Opinions Should Be Struck for Two Reasons
11           A.     Dr. Striegel Failed to Undertake the Necessary Further Apportionment
12           When an initial apportionment still leaves multiple discrete functions – some of which are

13   alleged to infringe, others not – then further apportionment is required. VirnetX, Inc. v. Cisco Sys.,

14   Inc., 767 F.3d 1308, 1327 (Fed. Cir. 2014) (“Where the smallest salable unit is, in fact, a multi-

15   component product containing several non-infringing features with no relation to the patented feature

16   … , the patentee must do more to estimate what portion of the value of that product is attributable to

17   the patented technology.”); Blue Coat, 879 F.3d at 1311 (“[I]f the … smallest identifiable technical

18   component—contains non-infringing features, additional apportionment is still required.”).

19           As noted above, Dr. Striegel opined that each of his 10 product groups consisted of various

20   top-level functions and then determined which top-level functions overlap with the Asserted Claims

21   of the Asserted Patents. Ex. 6 at ¶¶ 111-123. Dr. Striegel confirmed at his deposition that, in

22   determining whether “overlap” existed, he made no attempt to determine whether the top-level

23   function he identified also included substantial non-patented features that must be apportioned out,

24   but instead only whether the function “would receive a reasonable benefit from the asserted patents.”

25   Ex. 9 at 223:17-23; see also id. at 54:11-21, 56:17-57:8, 57:24-58:22, 83:12-84:1, 109:16-110:1,

26   137:19-138:17. Indeed, rather than rigorously avoid the inclusion of substantial non-patented

27   features, Dr. Striegel testified that he simply sought to determine whether his decision to attribute the

28   top-level function to a benefit of the patent would “pass a sniff test,” such that the overlap would not
                                                       2
      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 5 of 9




 1   be considered “miniscule” or “just minor or an edge case or a niche case that’s almost meaningless.”

 2   Id. at 225:12-228:4; see also id. at 173:23-174:12 (describing the question as whether it would be

 3   “plausible,” and to confirm for himself that the overlap would be “not just small and miniscule”).

 4   This is a meaningless standard, and is neither reliable nor repeatable. Moreover, by attributing to

 5   Finjan 100% of the benefits of a top-level function merely when the alleged overlap is “not just small

 6   and miniscule,” he did not conduct the further apportionment required by the law to exclude the value

 7   provided by non-accused features within the top-level function. Blue Coat, 879 F.3d at 1310-11;

 8   VirnetX, 767 F.3d at 1327.

 9          To be clear, Dr. Striegel did not even examine the top-level features to see if non-accused or

10   non-patented functions are present within these top-level functions, much less determine their relative

11   significance. For example, Dr. Striegel opined that the benefits provided by the ’305 and ’408 Patents

12   overlap with the top-level function of Comprehensive Wireless Security for SonicWave Access

13   Points. Ex. 6 at App. D; Ex. 19. The same marketing document that Dr. Striegel relies on to identify

14   this top-level function also lists 12 sub-features under this one top-level function; Dr. Striegel only

15   points to one of those 12 sub-features of this top-level feature as overlapping with the patent (in other

16   words, he lifts one of these 12 sub-features word-for-word, and says nothing about the other 11). Ex.

17   9 at 260:17-262:20; Ex. 20. Dr. Striegel admitted that he did not render any opinion as to whether

18   any of the Patents-in-Suit have anything to do with the other 11 features. Id. at 265:24-267:22. But

19   his opinions have the effect of Finjan – via Dr. McDuff’s damages opinions – capturing 100% of the

20   value of all 12 of these sub-features, even though Dr. Striegel’s actual opinion is only that 1 of the 12

21   (1/12th of that top-level feature) is implicated by the patent. Likewise, for the Gateways, he concluded

22   it was “much cleaner” for him to ignore – rather than apportion out – the scores of features listed

23   under each of his 12 top-level functions. Id. at 249:5-251:13; Ex. 21. Dr. Striegel also failed to

24   apportion numerous other non-accused features: the same datasheet that he relies on to identify 12

25   top-level functions for the Gateways (Ex. 9 at 147:17-149:5; Ex. 21) includes a page titled “Feature

26   summary” that contains 12 different bolded headings with bulleted sub-features, many of which –

27   e.g., “Wireless,” “VoIP,” and “SSL/SSH decryption and inspection” – are clearly not accused of

28   infringement. Dr. Striegel conceded that he made no attempt to map these non-accused features to
                                                   3
      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 6 of 9




 1   his top-level functions and, therefore, did not apportion them out. Ex. 9 at 157:14-159:6.

 2          B.      Dr. Striegel Did Not Perform the Necessary Analysis to Conduct Apportionment
 3          The substantive failure described above is a direct result of the fundamental defects in Dr.

 4   Striegel’s methdology. As a matter of basic methodological process, Dr. Striegel did not take the

 5   steps required by the law to make his apportionment opinion reliable and tied to the facts of this case.

 6          No Knowledge of Finjan’s Infringement Allegations. Dr. Striegel admitted having no

 7   understanding of the specific product features alleged to infringe each patent, and instead generically

 8   assumed that the list of product groups he was provided by counsel infringed. See, e.g., Ex. 9 at 53:8-

 9   54:1, 67:8-70:6, 109:5-111:7, 135:2-15, 248:18-249:4, 290:4-291:14. Indeed, he testified that it

10   would simply have been too much work to “go through and check the box” with Finjan’s other experts

11   to learn what was actually accused of infringing each patent. Id. at 292:19-22. By definition then,

12   Dr. Striegel’s technical apportionment opinions are not tied to “the claimed inventions’ footprint in

13   the marketplace,” nor do they address the “harm caused by infringement of the claimed invention.”

14   ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010); see also Riles v. Shell

15   Exploration & Production Co., 298 F.3d 1302, 1312 (Fed. Cir. 2002) (excluding damages expert;

16   “model does not account for the actual losses due to infringement of the patented method”).

17          On the ’968 Patent, for example, Dr. Striegel’s apportionment opinion included functionality

18   within products that Finjan admitted it is not accusing. Compare Ex. 6 ¶¶ 114, 116 (and App. D

19   thereto) and Ex. 19 (identifying “Content Filtering” as a “top-level function” of the Gateways and

20   AGSS software bundle that maps to a benefit provided by the ’968 Patent), with Dkt. 320-36 (Finjan’s

21   counsel admitting that Content Filtering is not accused). This failure to understand what Finjan

22   actually accuses of infringement permeates the entirety of Dr. Striegel’s apportionment analysis. Ex.

23   6 ¶¶ 114-123. His opinions should be struck on this basis alone.

24          No Knowledge of the State of the Art to Assess Incremental Improvement. Dr. Striegel

25   admitted that he “did not attempt to identify the incremental value” that the patented invention adds

26   to the end product – despite this being a legal requirement for apportionment. Ex. 9 at 139:14-23;

27   Ericsson, 773 F.3d at 1233.      He further made no effort to isolate the value of the patented

28   improvement found in the accused products or identify the incremental improvement that the patent
                                                   4
      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
         Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 7 of 9




 1   brings over the prior art. Id. at 139:24-141:2. Indeed, he confirmed he “was not asked to assess the

 2   prior art.” Id.. These failures led Dr. Striegel to capture on Finjan’s behalf value that Dr. Striegel

 3   himself conceded was present in the prior art. For example, as to the Gateways, Dr. Striegel opined

 4   that the “top-level function” of “RFDPI Engine” “overlaps” with the benefits of the ’844, ’494, and

 5   ’926 Patents merely because it is involved in “receiving” network traffic. See, e.g., Ex. 6 ¶ 114. But

 6   he admitted that receiving network traffic is a component of all networks and is not a function whose

 7   value can be attributed to the patents-in-suit. Ex. 9 at 150:4-12. As another example, he captured on

 8   Finjan’s behalf value provided by functionality found in unasserted Claim 1 of the ’305 Patent (from

 9   which asserted claims 11 and 12 depend), because he was unaware that Claim 1 had been cancelled.

10   Id. at 116:25-117:5, 120:2-20, 121:6-122:7. Attributing to Finjan the value of functionality present

11   in the prior art is the exact opposite of what the governing principles of apportionment require.

12          Dr. Striegel went so far as to attribute to Finjan 100% of the value of SonicWall’s patented

13   security processing known as “Reassembly-Free Deep Packet Inspection” (or “RFDPI”). Ex. 6 ¶ 114.

14   Specifically, he admitted that “DPI would have been around for quite some time,” “Finjan did not

15   invent the DPI portion” of RFDPI, and none of the Patents-in-Suit “focus on the aspects of doing

16   [DPI] in a manner as espoused by the RFDPI in the sense of the reassembly-free version of DPI that

17   SonicWall touts as a top-level feature.” Ex. 9 at 251:15-21. Nevertheless, Dr. Striegel opined that

18   SonicWall’s “                                          ” of the Gateways (Ex. 6 ¶¶ 91) that maps to

19   the benefits provided by all 8 of the Patents-in-Suit (id. ¶ 114) and, therefore, he attributed 100% of

20   the value of that function to Finjan. This is improper. Exmark Mfg. Co. v. Briggs & Stratton Power

21   Products Grp., Inc., 879 F.3d 1332, 1350 (Fed. Cir. 2018) (where defendant owns patents on the

22   accused functionality, the patentee must do more than conclude these patented “components do not

23   affect the value of the accused mower,” because that “amounts to nothing more than speculation.”).

24          The Court should strike paragraphs 86-123 of Dr. Striegel’s report and preclude Dr. Striegel

25   from offering these opinions. Because Dr. McDuff relies on Dr. Striegel as the sole basis for

26   apportionment, Dr. McDuff’s opinions should similarly be excluded. See NetFuel, Inc. v. Cisco Sys.,

27   Inc., No. 5:18-cv-02352-EJD, 2020 WL 1274985, *10-*11 (N.D. Cal. Mar. 17, 2020); AVM Techns.,

28   LLC v. Intel Corp., No. 15-33-RGA, 2017 WL 1536390, *4-*5 (D. Del. Apr. 27, 2017).
                                                 5
      SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                    RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
        Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 8 of 9




 1   Dated: March 4, 2021                          Respectfully Submitted,

 2                                                 /s/ Nicole E. Grigg
                                                   Nicole E. Grigg (formerly Johnson)
 3                                                 Email: NEGrigg@duanemorris.com
                                                   DUANE MORRIS LLP
 4                                                 2475 Hanover Street
                                                   Palo Alto, CA 94304-1194
 5
                                                   Matthew C. Gaudet (Pro Hac Vice)
 6                                                 Email: mcgaudet@duanemorris.com
                                                   John R. Gibson (Pro Hac Vice)
 7                                                 Email: jrgibson@duanemorris.com
                                                   Robin L. McGrath (Pro Hac Vice)
 8                                                 Email: rlmcgrath@duanemorris.com
                                                   David C. Dotson (Pro Hac Vice)
 9                                                 Email: dcdotson@duanemorris.com
                                                   Jennifer H. Forte (Pro Hac Vice)
10                                                 Email: jhforte@duanemorris.com
                                                   1075 Peachtree Street, Ste. 2000
11                                                 Atlanta, GA 30309

12                                                 Joseph A. Powers (Pro Hac Vice)
                                                   Email: japowers@duanemorris.com
13                                                 Jarrad M. Gunther (Pro Hac Vice)
                                                   Email: jmgunther@duanemorris.com
14                                                 30 South 17th Street
                                                   Philadelphia, PA 19103
15
                                                   Attorneys for Defendant
16                                                 SONICWALL INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
     SONICWALL, INC.’S MOTION TO EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR. MCDUFF’S
                   RELIANCE THEREON (MOTION IN LIMINE NO. 3), CASE NO. 5:17-CV-04467-BLF-VKD
       Case 5:17-cv-04467-BLF Document 359-7 Filed 03/04/21 Page 9 of 9




 1                                   CERTIFICATE OF SERVICE

 2           This is to certify that a true and correct copy of SONICWALL INC.’S MOTION TO

 3   EXCLUDE DR. STRIEGEL’S TECHNICAL APPORTIONMENT OPINIONS AND DR.

 4   MCDUFF’S RELIANCE THEREON was served by ECF on all counsel of record on March 4,

 5   2021.

 6
                                                         /s/ Nicole E. Grigg
 7                                                       Nicole E. Grigg
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     1
                    SONICWALL, INC.’S CERTIFICATE OF SERVICE, CASE NO. 5:17-CV-04467-BLF-VKD
